SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 October 29, 2010 Date of Report (date of earliest event reported) SIN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Colorado 000-49752 84-1570556 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 601 Union Street, Suite 4500 Seattle, WA 98101 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 838-9735 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement On October 20, 2010, SIN Holdings, Inc. (“SIN”) entered into an agreement for purchase and sale (the “Agreement”) with Piqua Petro, Inc., a Kansas Corporation (“Piqua”), to purchase the entire working interestrepresenting eighty-seven and one halfpercent (87.5%) of the revenue interest in certain oil and gas leases held by Piqua for the purchase price of Six Hundred Twenty-Five Thousand U.S. Dollars ($625,000.00).The transaction closed on October 29, 2010. . Item 9.01 Financial Statements and Exhibits (c)Exhibits. 10.3Agreement for Purchase and SaleFiled Herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 3, 2010 SIN HOLDINGS, INC. /s/ James Vandeberg By: James Vandeberg Chief Financial Officer, Secretary and Director
